718 N.W.2d 878 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST, Henry J. MARTINEZ, a Minnesota Attorney, Registration No. 265482.
No. A06-529.
Supreme Court of Minnesota.
July 31, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Henry J. Martinez committed professional misconduct warranting public discipline after his conviction of criminal sexual conduct in the fifth degree, in violation of Minn. R. Prof. Conduct 8.4(b).
The parties have entered into a stipulation under which the Director has withdrawn certain allegations in the petition and respondent has unconditionally admitted the remainder of the allegations in the petition and waived his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommend that the appropriate discipline to be imposed is a six-month suspension, to be effective 30 days from the date of the suspension order, with reinstatement subject to the following conditions:
(a) The reinstatement hearing provided for in Rule 18, RLPR, is not waived.
(b) Respondent shall comply with Rule 26, RLPR, requiring notice of suspension to clients, opposing counsel, and tribunals.
(c) Respondent shall successfully complete the professional responsibility examination portion of the bar examination, pursuant to Rule 18(e), RLPR.

*879 (d) Respondent shall satisfy the continuing legal education requirements of Rule 18(e), RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Henry J. Martinez is suspended from the practice of law for six months, effective 30 days from the date of filing of this order, subject to the conditions set forth above. Respondent shall pay costs in the amount of $900 under Rule 24(d), RLPR.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice